Exhibit 99.1 ICON ECI Fund Fifteen, L.P. Portfolio Overview Second Quarter 2014 Table of Contents Introduction to Portfolio Overview 1 Investment During the Quarter 1 Investments Following the Quarter 1 DispositionsDuring the Quarter 2 Portfolio Overview 2 Revolving Line of Credit 5 Performance Analysis 5 Transactions with Related Parties 7 Financial Statements 9 Forward Looking Statements 14 Additional Information 14 ICON ECI Fund Fifteen, L.P. As of November 30, 2014 Introduction to Portfolio Overview We are pleased to present ICON ECI Fund Fifteen, L.P.’s (the “Fund”) Portfolio Overview for the quarter ended June 30, 2014.References to “we,” “us,” and “our” are references to the Fund, references to the “General Partner” are references to the general partner of the Fund, ICON GP 15, LLC, and references to the “Investment Manager” are references to the investment manager of the Fund, ICON Capital, LLC. The Fund makes investments in companies that utilize equipment and other corporate infrastructure (collectively, “Capital Assets”) to operate their businesses. These investments are primarily structured as debt and debt-like financings (such as loans and leases) that are collateralized by Capital Assets. The Fund raised $196,688,918 commencing with its initial offering on June 6, 2011 through the closing of the offering on June 6, 2013.During the operating period, we anticipate continuing to invest our offering proceeds and cash generated from operations in Capital Assets.Following our operating period, we will enter our liquidation period, during which time the loans and leases we own will mature or be sold in the ordinary course of business. Investment During the Quarter The Fund made the following investment during the quarter ended June 30, 2014: Pacific Radiance Ltd. Investment Date: 6/12/2014 Collateral: Offshore support vessel acquired for $40,000,000. Structure: Lease Expiration Date: 6/12/2024 Purchase Price: The Fund’s Investment: Investments Following the Quarter The Fund made the following investments following the quarter ended June 30, 2014: Tecnicas Maritimas Avanzadas, S.A. de C.V. Investment Date: 8/27/2014 Collateral: Two platform supply vessels valued at $61,000,000. Structure: Loan Maturity Date: 8/27/2019 Facility Amount: Fund Participation: Premier Trailer Leasing, Inc. Investment Date: 9/24/2014 Collateral: Trailers valued at $272,373,000. Structure: Loan Maturity Date: 9/24/2020 Facility Amount: Fund Participation: 1 ICON ECI Fund Fifteen, L.P. Investments Following the Quarter (continued) Inotera Memories, Inc. Investment Date: Structure: Expiration Date: Purchase Price: The Fund's Investment: 11/5/2014 Lease 12/1/2016 $77,756,000 Collateral: An ASML Twinscan NXT 1970ci photolithograph immersion scanner used in semiconductor manufacturing valued at $77,756,000. DispositionsDuring the Quarter The Fund made the following dispositions during the quarter ended June 30, 2014: Global Crossing Telecommunications, Inc. Structure: Lease Collateral: Telecommunications equipment. Disposition Date: 5/30/14 The Fund's Investment: Total Proceeds Received: NTS Communications, Inc. Structure: Loan Collateral: Telecommunications equipment. Disposition Date: 6/6/2014 The Fund's Investment: Total Proceeds Received: Portfolio Overview As of June 30, 2014, our portfolio consisted of the following investments: VAS Aero Services, LLC Structure: Loan Collateral: Aircraft engines and related parts. Maturity Date: 10/6/2014 Kyla Shipping Company Structure: Loan Collateral: A dry bulk carrier. Maturity Date: 11/22/2016 2 ICON ECI Fund Fifteen, L.P. Portfolio Overview (continued) Höegh Autoliners Shipping AS Structure: Lease Collateral: A car carrier vessel. Expiration Date: 12/21/2020 Murray Energy Corporation Structure: Lease Collateral: Mining equipment. Expiration Dates: 9/30/2015 10/31/2015 Frontier Oilfield Services, Inc. Structure: Loan Collateral: Saltwater disposal wells and related equipment. Maturity Date: 2/1/2018 Bergshav Product Tankers Structure: Loan Collateral: Three product tanker vessels. Maturity Date: 10/4/2017 Ezra Holdings Limited Structure: Lease Collateral: Offshore support vessel. Expiration Date: 6/3/2021 Superior Tube Company, Inc. Structure: Maturity Date: Loan 10/1/2017 Collateral: Equipment and related inventory used in oil field services business. Go Frac, LLC Structure: Lease Collateral: Oil well fracking, cleaning and servicing equipment. Expiration Dates: 11/30/2016 4/30/2017 Heniff Transportation Systems, LLC Structure: Maturity Date: Loan 8/31/2016 Collateral: Tractors, stainless steel tank trailers and related equipment. Ardmore Shipholding Limited Structure: Lease Collateral: Two chemical tanker vessels. Expiration Date: 4/3/2018 3 ICON ECI Fund Fifteen, L.P. Portfolio Overview (continued) Lubricating Specialties Company Structure: Maturity Date: Loan 8/1/2018 Collateral: Liquid storage tanks, blending lines and packaging equipment. Jurong Aromatics Corporation Pte. Ltd. Structure: Maturity Date: Loan 1/16/2021 Collateral:
